ICJ_091_ApplicationGenocideConvention_BIH_SCG_1995-07-14_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE — |
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

ORDONNANCE DU 14 JUILLET 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPENTONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
5. YUGOSLAVIA (SERBIA AND MONTENEGRO)

ORDER OF 14 JULY 1995
Mode officiel de citation:
Application de la convention pour la prévention ef lu répression
du crime de génocide, ordonnance du 14 juiller $995,
CLS Recueil 1965, p. 279

Official citation:
Application af the Convention on the Prevention aud Punisiinent
of the Crime of Genocide, Order of 14 duly 1995,
LC Reports 1095, p. 279

 

: N° de vente: :
ISSN 0074-4441 Saies number 663 |

ISBN 92-1-070726-5
279

INTERNATIONAL. COURT OF JUSTICE

YEAR 1995 1945
14 July
General List
14 July 1995 No. 91

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND ITERZEGOVINA
vu YUGOSLAVIA (SERBIA AND MONTENEGRO})

ORDER

Vhe President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 3] and 79 of the Rules of Court.

Having regard to the Order made by the President of the Court on
16 April 1993. whereby he fixed 15 October 1993 as the time-limit for the
Memorial of Bosnia and Herzegovina and 15 April 1994 as that for the
Counter-Memorial of Yugoslavia (Serbia and Montenegro},

Having regard 10 the Order made by the Vice-President of the Court
on 7 October 1993. whereby he extended to 15 April 1994 the time-lmit
for the Memorial of Bosnia and Hervegovina and extended to 15 April
1995 the time-lmit for the Counter-Memoria! of Yugoslavia (Serbia and
Montenegro),

Having regard to the Order made by the President of the Court on
21 March 1995, whereby he extended to 30 June 199$ the time-limit for
the Counter-Memorial of Yugoslavia (Serbia and Montenegro):

Whereas on 26 June 1995 Yugoslavia (Serbia and Montenegro) filed
certain preliminary objections relating, firstly, to the admissibility of the
Appheation and, secondly, to the jurisdiction of the Court to deal with
the case:
APPLICATION OF GENOCIDE CONVENTION (ORDER 14 VIL 95) 280)

Whereas. accordingly, by virlue of Article 79. paragraph 3, of the
Rules of Court, the proceedings on the merits are suspended and pro-
ceedings have to be organized for the consideration of those preliminary
objections in accordance with the provisions of that Article;

Taking inte account the views expressed by the Agents of the Parties.
in the course of a mecting that the President of the Court held with them
on 1] July 1995,

Fives 14 November 1995 as the time-limit within which the Republic
of Bosma and Herzegovina may present a written statement of its obser-
vations and submissions on the preliminary objections raised by the
Federal Republic of Yugoslavia (Serbia and Montenegro}; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, al
the Peace Palace. The Hague, this fourteenth day of July, one thousand
nine hundred and ninety-five, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Bosnia and Herzegovina and the Government of the
Federal Republic of Yugoslavia (Serbia and Montenegro), respectively.

{ Signed} Mohammed Bepsaout,
President,

{ Signed; Eduardo VALENCIA-OSPINA,
Registrar.
